Title: To Thomas Jefferson from André Limozin, 31 January 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 31 Jan. 1787. Has no doubt but that TJ has been informed packets are established in that port and that the first will sail 10 Feb. for New York. Offers to perform any commissions for him. Is “really astonished that there is no Carolina rice sent from America to our Market. There is at present a very great demand here and in all our Neighbourhood for that article and not a Single Barrell remains unsold.”
